Citation Nr: 1145447	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  06-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael Viterna, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to June 1983.  He died in May 2004.  The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) following an April 2011 order from the Court of Appeals for Veterans Claims (CAVC or "the Court") granting a Joint Motion for Remand (JMR).  The claim was originally on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a May 2010 decision, the Board denied the appellant's claim.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued an order which granted a joint motion of the parties, dated that same month, for remand and to vacate the Board's May 2010 decision.  Copies of the motion and the Court's Order have been incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

As indicated above, the Veteran served on active duty from March 1971 to June 1983.  Unfortunately, other than his discharge examination records and some dental records, the Veteran's service treatment records are largely not contained in the claims file.  The April 2011 joint motion directs the Board to remand the appellant's claim to the RO in order for the RO to obtain, or otherwise account for, the Veteran's service treatment records and the Veteran's service personnel records.  

Where it appears the RO undertook some efforts to ensure the service treatment records were obtained, to the extent available, the Board remands here in compliance with the April 2011 Court order and JMR.

Since it is necessary to remand this claim for other reasons, the appellant should be sent a notice letter meeting the requirements of Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letter should explain, what, if any, information and evidence (medical and lay) not previously provided to VA is necessary to substantiate the appellant's claim.  The notice should include (a) a statement of the conditions for which the Veteran was service-connected at the time of his death; (b) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (c) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

2.  The RO should contact NPRC, the U.S. Army and any other relevant agency in efforts to secure the Veteran's available service treatment records and personnel records.  The RO should take all avenues available to obtain these records.  All efforts to obtain the Veteran's complete service treatment records and his service personnel records should be fully documented and the RO should describe the actions taken in seeking such records, including follow-up requests.  All contacted agencies must provide a negative response if records are not available.

3.  Thereafter, the RO should complete any and all development deemed necessary by the additional evidence received to include, but not limited to obtaining a VA medical opinion if warranted by the new evidence.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


